36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, Jr., Plaintiff Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent Appellee.
No. 93-7223.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1994Decided Sept. 23, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-1123-N)
Albert Russell Clay, Jr., appellant pro se.
Linwood Theodore Wells, Jr., Asst. Atty. Gen., Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before WIDENER and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Clay v. Murray, No. CA-90-1123-N (E.D. Va.  Oct. 12, 1993).  We also deny Clay's motion to consolidate this appeal with appeal No. 93-6534.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Appellant contends that the district court misinterpreted his argument that he was denied the right to counsel of his choice.  To the extent that Appellant claims that he was denied the right to retain counsel of his choice, we find that he was afforded a reasonable opportunity to retain counsel and retained counsel was permitted to represent Appellant.   See United States v. Gallop, 838 F.2d 105, 107 (4th Cir.), cert. denied, 487 U.S. 1211 (1988)